         Case 3:15-cr-00155-RNC Document 614-4 Filed 04/19/21 Page 1 of 2


                                                                                            JAN 19 2021 AM11:01
                                                                                          FILED - USDC ~ BPI - CT
                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



  INRE:                                                         GENERAL ORDER
  COURT OPERATIONS UNDER THE EXIGENT
  CIRCUMSTANCES CREATED BY COVID-19



         WHEREAS, the President of the United States has declared a national emergency, and
the Governor of the State of Connecticut has declared a public health emergency throughout the
State;
         WHEREAS, the U.S. Centers for Disease Control and Prevention has advised people to
take precautions in light of the COVID-19 virus (coronavirus) outbreak, and has noted that the
best way to prevent illness is to avoid being exposed to the virus, through, among other means,
social distancing;
         AND
         WHEREAS, the District Court continues to review its operations to identify measures
that will help slow the spread of the virus by minimizing contact between persons, while at the
same time preserving its core mission of serving the public through the fair and impartial
administration of justice;


         IT IS HEREBY ORDERED, effective immediately, that:


         (1) All jury trials (and related jury selections) scheduled to commence prior to May 3,
             2021, before any district or magistrate judge in any courthouse in the District of
             Connecticut, shall be continued pending further order of the Court. Judges may
             schedule jury selections and trials to begin on or after May 3, 2021 in the hope that
             circumstances may permit them to proceed safely. In light of the large backlog of
             trial-ready cases, the lengthy periods of detention experienced by some defendants,
             and public health guidance about the need to avoid lengthy exposure to other persons
             in indoor spaces, priority will be given to short criminal trials involving defendants
             who have been detained the longest; and

         (2) Due to: the public health risks associated with summoning large groups of
             prospective jurors who would be required to sit in close proximity to each other
             during jury selection and, if selected, during trial and deliberations; the Court's
         Case 3:15-cr-00155-RNC Document 614-4 Filed 04/19/21 Page 2 of 2




            reduced ability to obtain an adequate spectrum of prospective jurors due to the
            public's perceptions of the risks associated with jury service; and the effect of the
            above public health recommendations on the availability of counsel and Court staff to
            be present in the courtroom; the time period of the continuances effectuated by
            paragraph 1 of this General Order will be excluded under the Speedy Trial Act. The
            Court specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and each defendant in a speedy trial, pursuant
            to 18 U.S.C. § 3161(h)(7)(A).



                                                             SO ORDERED:



                                                               /s/ Stefan R. Underhill
Dated:    /t,
          I     /2021
         Bridgeport, CT                                     'Stei,?R. Underhill
                                                             Chief United States District Judge
